J-A28020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALEXANDER MATEO                            :
                                               :
                       Appellant               :   No. 1173 MDA 2020

          Appeal from the Judgment of Sentence Entered March 5, 2020
      In the Court of Common Pleas of Luzerne County Criminal Division at
                              No(s): 2020-01177


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                          FILED FEBRUARY 25, 2022

        Appellant Alexander Mateo appeals from the judgment of sentence

imposed after he was found in indirect criminal contempt1 (ICC) of an order

entered pursuant to the Protection from Abuse (PFA) Act.2               Appellant

challenges the sufficiency of the evidence establishing the elements of notice

and intent. We affirm.

        The trial court summarized the underlying facts of this matter as follows:

        On January 29, 2020, the victim obtained a temporary PFA order
        against [Appellant]. A hearing was scheduled for February 4,
        2020. [Appellant] failed to appear at the hearing and a final PFA
        was entered which prohibited [Appellant] from having any contact
        with the victim. On February 8, 2020, [Appellant] was charged
        with ICC for violating the PFA by contacting the victim by text
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   23 Pa.C.S. § 6114.

2   23 Pa.C.S. §§ 6101-6122.
J-A28020-21


     messages at various times from February 4, 2020 through
     February 7, 2020.

     On March 5, 2020, a hearing was held on the ICC, Violation No.
     1. According to the victim, she contacted law enforcement on
     February 7, 2020 to report receiving text messages from
     [Appellant] after she told him to stop contacting her. N.T.,
     3/5/20, at 6, 7. The victim identified Commonwealth’s Exhibit 1,
     [which showed] screen shots of text messages from [Appellant]
     on the victim’s telephone. When [Appellant] began texting the
     victim, she had already informed him that he was not permitted
     to contact her. Id. at 25, 12.

     [Appellant] also testified at the hearing. He testified he was in
     Puerto Rico on February 4, 2020 and had called a “court office”
     and spoke with “Nancy” who told him “everything had been done
     without me being present and everything was fine. I had no
     warrant; I had no problem.” Id. at 18. [Appellant] testified that
     following his conversation with Nancy, he believed “everything
     was dropped.” Id. [Appellant] admitted he contacted the victim
     on February 4 and February 7, 2020.             Id. at 19-20, 25.
     [Appellant] testified it was not until he was contacted by police on
     February 7, 2020 and learned he was in trouble, that he believed
     there was an order against him. Id. at 20.

     [The record also reflected that o]n February 4, 2020, [Appellant]
     asked the victim if she went to court. Id. 12-14. The victim
     informed [Appellant] that she had and a full order was entered
     against him for three (3) years, including a prohibition from any
     contact and asked him to stop texting her. Id.

Trial Ct. Op., 11/13/20, at 3-4 (unpaginated).

     Following [the hearing], [the trial court] found [Appellant] guilty
     of ICC for violating [the] PFA order entered on February 4, 2020.
     [Appellant] was sentenced to fifteen (15) days to six (6) months
     [of] incarceration in the Luzerne County Prison.

     On March 12, 2020, [Appellant] filed a post-sentence motion
     seeking reconsideration of his sentence and a judgment of
     acquittal alleging he did not have notice of the PFA and lacked the
     intent to violate the order prohibiting any contact with the victim.
     The court denied [Appellant’s] motion on March 13, 2020.



                                    -2-
J-A28020-21


      On May 14, 2020, [Appellant] filed a motion to reinstate his direct
      appellate rights nunc pro tunc, or alternatively, a motion [to file a
      petition under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.
      §§ 9541-9546]. On May 20, 2020, the court denied [Appellant’s]
      motion to reinstate his appellate rights and granted his motion to
      file a [PCRA] petition. A hearing on the [PCRA petition] was
      initially scheduled for July 28, 2020 and was continued to August
      6, 2020.

      On August 6, 2020, pursuant to a stipulation, the court entered
      an order reinstating [Appellant’s] appellate rights.

Id. at 1-2.

      Appellant filed a timely notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement. The trial court issued a Rule 1925(a) opinion addressing

Appellant’s claims.

      On appeal, Appellant raises the following issues:

      1. Whether the trial court erred in holding that the evidence was
         sufficient to demonstrate that Appellant had notice of the
         protection from abuse order?

      2. Whether the trial court erred in holding that the evidence was
         sufficient to demonstrate that Appellant had the wrongful
         intent required to violate a protection from abuse order?

Appellant’s Brief at 4.

      Both of Appellant’s claims challenge the sufficiency of the evidence. In

reviewing these issues, we are guided by the following principles:

      We review a contempt conviction for an abuse of discretion. We
      rely on the discretion of the trial court judge and are confined to
      a determination of whether the facts support the trial court’s
      decision. In reviewing whether the evidence was sufficient to
      support the conviction, we must determine whether the evidence
      admitted at trial, and all reasonable inferences drawn from that
      evidence, when viewed in the light most favorable to the
      Commonwealth as verdict winner, was sufficient to enable the fact


                                      -3-
J-A28020-21


      finder to conclude that the Commonwealth established all the
      elements of the offense beyond a reasonable doubt. In applying
      the above test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. Finally, the trier of fact[,] while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part or none of the
      evidence.

      This Court has repeatedly stated that “[t]he purpose of the PFA
      Act is to protect victims of domestic violence from those who
      perpetrate such abuse, with the primary goal of advance
      prevention of physical and sexual abuse.” “Where a PFA order is
      involved, an indirect criminal contempt charge is designed to seek
      punishment for violation of the protective order.” A charge of
      indirect criminal contempt consists of a claim that a violation of
      an order occurred outside the presence of the court.

      In order to establish indirect criminal contempt, the
      Commonwealth must prove: “1) the order was sufficiently
      definite, clear, and specific to the contemnor as to leave no doubt
      of the conduct prohibited; 2) the contemnor had notice of the
      order; 3) the act constituting the violation must have been
      volitional; and 4) the contemnor must have acted with wrongful
      intent.”

Commonwealth v. Felder, 176 A.3d 331, 333-334 (Pa. Super. 2017)

(citations omitted, some formatting altered).

                                   Notice

      Appellant first claims that there was insufficient evidence to prove that

he had notice of the PFA order. Appellant’s Brief at 10. In support, Appellant

argues that although the victim informed Appellant about the PFA, he received

“contradictory information from a court official,” who led him to believe that

no such order was in place. Id. Specifically, Appellant claims that he called

the court after the PFA hearing and an employee named Nancy “informed him

‘everything was fine,’ which he reasonably interpreted to mean that the order


                                     -4-
J-A28020-21



was dismissed.” Id. Appellant argues that the record supports his version of

events because “after he was told by Trooper Smith that the PFA was in fact

active and prohibited contact, he ceased all communication with the victim

and complied with the PFA order.” Id. Therefore, Appellant concludes that

there is insufficient evidence to prove notice.

      To satisfy the notice element of ICC, the Commonwealth must prove

“actual notice or its equivalent [] in the absence of personal service.”

Commonwealth v. Padilla, 885 A.2d 994, 997 (Pa. Super. 2005) (finding

that the notice requirement for ICC was satisfied by a police officer’s phone

call to the defendant informing him of the PFA order); see also

Commonwealth v. Staton, 38 A.3d 785, 794-95 (Pa. 2012) (concluding that

the defendant “had equivalent knowledge of the PFA order” based on witness

testimony that the victim had informed the defendant of the PFA order and

the defendant deliberately avoided service by the sheriff).

      Here, the trial court explained:

      [Appellant] had notice of the order even though he was in Puerto
      Rico and had not yet been served. . . .

      [Appellant’s] testimony that he thought the PFA had been dropped
      was not credible.     The evidence of record establishes that
      [Appellant] knew there was a hearing, chose not to attend the
      hearing and was advised by the victim that a full PFA order had
      been entered against him.

Trial Ct. Op. at 6 (unpaginated).

      Following our review of the record, we discern no abuse of discretion by

the trial court. See Felder, 176 A.3d at 333. As noted previously, Appellant


                                      -5-
J-A28020-21



expressly acknowledged that the victim informed him about the PFA order

when he contacted her via text message after the PFA hearing. See N.T.,

3/5/20, at 12-14. Although Appellant claimed that he received contradictory

information from a court official, the trial court did not find that testimony

credible. See Felder, 176 A.3d at 334 (reiterating that “the trier of fact, while

passing upon the credibility of witnesses and the weight of the evidence

produced, is free to believe all, part or none of the evidence”). Therefore, we

agree with the trial court that there was sufficient evidence to prove that

Appellant had notice of the PFA order against him. See Staton, 38 A.3d at

794-95; Padilla, 885 A.2d at 997.

      Further, to the extent Appellant claims that his version of events is

credible because he stopped contacting the victim after he spoke with police,

that assertion goes to the weight, rather than the sufficiency, of the evidence.

See Staton, 38 A.3d at 798 (explaining that although the defendant testified

that he was unaware that a PFA order had been entered, the jury was not

required to accept his testimony as true); see also Commonwealth v.

Gaskins, 692 A.2d 224, 227 (Pa. Super. 1997) (stating that credibility

determinations are made by the finder of fact and that challenges to those

determinations go to the weight, not the sufficiency of the evidence). For

these reasons, Appellant is not entitled to relief.

                               Wrongful Intent

      Appellant also challenges the sufficiency of the evidence establishing

intent. Appellant’s Brief at 13. Specifically, he argues that although he “was

                                      -6-
J-A28020-21



not drugged, forced, or threatened to contact the victim, he was misled into

believing he could contact the victim.” Id. In support, Appellant reiterates

his claim that a court official “led him to believe the PFA was dismissed and

he was permitted to have contact with the victim.” Id. He again notes that

he “immediately ceased all communication” after Trooper Smith confirmed

that a PFA was in effect and claims that this “demonstrates that [Appellant]

did not have the wrongful intent necessary to be convicted of indirect criminal

contempt.” Id. at 13-14.

      “In contempt matters, wrongful intent can be imputed by virtue of the

substantial certainty that [one’s actions would place one] in contact with [PFA

petitioner] in violation of the PFA Order.” Commonwealth v. Wilson, 227

A.3d 928, 932-33 (Pa. Super. 2020).

      Here, the trial court explained:

      [The] record establishes [Appellant’s] intent to contact the victim.
      Despite the fact that [Appellant] knew he was under a PFA order
      which prohibited him from contacting the victim for three (3) years
      and the victim requested that he stop contacting her, [Appellant]
      persisted in contacting the victim by text message until he was
      contacted by police to turn himself in.

Trial Ct. Op. at 6-7.

      Following our review of the record, we discern no abuse of discretion by

the trial court.   See Felder, 176 A.3d at 333.       As discussed previously,

Appellant had notice of the PFA order, which prohibited Appellant from

contacting the victim for a period of three years. See N.T., 3/5/20, at 12, 25.

Further, there is no dispute that Appellant continued to send text messages


                                     -7-
J-A28020-21



to the victim even after she informed Appellant about the order and asked him

to stop contacting her. See N.T., 3/5/20, at 19-20, 25. Therefore, given the

substantial certainty that Appellant’s contact with the victim would be a direct

violation of the PFA order, we agree with the trial court that there was

sufficient evidence to establish wrongful intent.   See Wilson, 227 A.3d at

932-33. Accordingly, Appellant is not entitled to relief.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/2022




                                     -8-